The petition in error with case-made attached was filed in this court September 15, 1920, and the cause was submitted July 31, 1923. No brief has been filed by the plaintiff in error, no additional time asked within which to file the same, and no excuse offered for failure to comply with Rule 7 of this (87 Okla. xix). Under such circumstances this court is authorized by Rule 7 to continue or dismiss the cause or to reverse or affirm the judgment. An examination of the record filed in this case discloses that the judgment of the trial court is sustained by the evidence and is a proper judgment to have been rendered upon the trial of said cause.
It is therefore concluded that the judgment of the trial court in this case should be in all things affirmed.
By the Court: It is so ordered.